                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION



DONALD J. TRUMP, Candidate for President of the
United States of America,

                Plaintiff,

       v.


 THE WISCONSIN ELECTIONS COMMISSION, and its
 members, ANN S. JACOBS, MARK L. THOMSEN,
 MARGE BOSTELMANN, DEAN KNUDSON,
 ROBERT F. SPINDELL, JR., in their official capacities,
 SCOTT MCDONELL in his official capacity as the Dane
 County Clerk, GEORGE L. CHRISTENSON in his
 official capacity as the Milwaukee County Clerk,
 JULIETTA HENRY in her official capacity as the                            Case No.: 20CV1785
 Milwaukee Election Director, CLAIRE WOODALL-
 VOGG in her official capacity as the Executive Director
 of the Milwaukee Election Commission, MAYOR TOM
 BARRETT, JIM OWCZARSKI, MAYOR SATYA
 RHODES-CONWAY, MARIBETH WITZEL-BEHL,
 MAYOR CORY MASON, TARA COOLIDGE, MAYOR
 JOHN ANTARAMIAN, MATT KRAUTER, MAYOR
 ERIC GENRICH, KRIS TESKE, in their official
 capacities; DOUGLAS J. LA FOLLETTE, Wisconsin
 Secretary of State, in his official capacity, and TONY
 EVERS, Governor of Wisconsin, in his official capacity.

                Defendants.




                                 NOTICE OF APPEARANCE



       PLEASE TAKE NOTICE that Justin A. Nelson of the law firm of Susman Godfrey LLP

has been retained by defendant Governor Tony Evers in this action. Please serve copies of all

papers in this action on the undersigned at the address set forth below.


            Case 2:20-cv-01785-BHL Filed 12/04/20 Page 1 of 2 Document 36
Respectfully submitted this 4th day of December 2020.

                                   /s/ Justin A. Nelson
                                   Justin A. Nelson
                                   SUSMAN GODFREY L.L.P.
                                   1000 Louisiana Street, Suite 5100
                                   Houston, TX 77002
                                   (713) 651-9366
                                   jnelson@susmangodfrey.com

                                   Attorneys for Defendant, Governor Tony Evers




                                      2

  Case 2:20-cv-01785-BHL Filed 12/04/20 Page 2 of 2 Document 36
